         Case 1:21-cv-02430-PGG-RWL Document 6 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PATRICIA STEADMAN; PATRICIA
 STEADMAN LTD.,

                                 Plaintiffs,
                                                                  21-CV-2430 (PGG)
                     -against-
                                                               ORDER OF SERVICE
 CITIGROUP GLOBAL MARKETS
 HOLDINGS INC.,

                                 Defendant.

PAUL G. GARDEPHE, United States District Judge:

                Plaintiff Patricia Steadman, who is proceeding pro se, paid the filing fees to

commence this action. The Clerk of Court is directed to issue a summons as to Defendant

Citigroup Global Markets Holdings, Inc. Plaintiff is directed to serve the summons and

complaint on Defendant within 90 days of the issuance of the summons. If within those 90 days,

Plaintiff has not either served Defendant or requested an extension of time to do so, this action

may be dismissed pursuant to Rules 4 and 41 of the Federal Rules of Civil Procedure for failure

to prosecute.

                The Clerk of Court is directed to mail Plaintiff an information package. Plaintiff

has consented to electronic service. (Dkt. No. 3.) The motion for permission to participate in

electronic case filing is denied as moot, and the Clerk of Court is directed to terminate it. (Dkt.

No. 5)

                Plaintiff is advised that the Pro Se Office at the United States Courthouse, 500

Pearl Street, Room 230, New York, New York 10007, telephone: (212) 805-0175, may be of

assistance in connection with court procedures.
      Case 1:21-cv-02430-PGG-RWL Document 6 Filed 04/06/21 Page 2 of 2




             Plaintiff is further advised that, as Chief Judge McMahon noted, a corporate entity

such as Patricia Steadman Ltd. cannot proceed pro se and must appear through a lawyer.

SO ORDERED.

 Dated:   April 6, 2021
          New York, New York

                                                            PAUL G. GARDEPHE
                                                           United States District Judge




                                               2
